     2:20-cv-00959-RMG         Date Filed 05/26/20      Entry Number 17       Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Arkein Campbell,                          )           Civil Action No. 2:20-cv-00959-RMG
                                          )
                       Plaintiff,         )
                                          )
        v.                                )
                                          )
City of North Charleston, Eddie Driggers, )                    ORDER AND OPINION
in his Official Capacity as Former Chief  )
of Police of the North Charleston Police  )
Department, and Katelyn Arnold            )
                                          )
                       Defendants.        )
___________________________________ )

       This matter is before the Court upon the Report and Recommendation (“R & R”) of the

Magistrate Judge (Dkt. No. 15), recommending the Court grant Defendant’s motion to dismiss

and grant in part, deny in part Defendant’s motion to strike part of Plaintiff’s complaint. (Dkt.

No. 5). For the reasons set forth below, the Court adopts the R & R as the Order of the Court.

I. Background
   Plaintiff brings this action pursuant to 42 U.S.C. § 1983 and S.C. Code Ann. §§ 15-78-10, et

seq. (South Carolina Tort Claims Act). Plaintiff alleges that Defendant Katelyn Arnold and

Defendant North Charleston Police Department (“NCPD”) used excessive force against him

during the course of an arrest on January 9, 2018, violating his Fourth and Fourteenth

Amendment rights. (Dkt. No. 1-1 ¶ 1–2.) Specifically, Plaintiff alleges Defendant Arnold

walked up to him while he lay face down on the ground in handcuffs and tased him repeatedly,

causing him injury. (Id. ¶ 13.) Plaintiff alleges that “because of the inconsistent and undefined

standards in NCPD’s noncompliance and physical force policies on taser use, as well as the

failure of NCPD to properly train or supervise the use of said policies, Defendant City of North

Charleston, [Defendant] NCPD, and [Defendant Eddie] Driggers facilitated and caused

                                                2
      2:20-cv-00959-RMG             Date Filed 05/26/20         Entry Number 17          Page 2 of 9




Plaintiff’s injuries.” (Id. ¶ 14). Plaintiff alleges the City of North Charleston was deliberately

indifferent to Defendant Arnold’s actions in violation of 42 U.S.C. § 1983. Further, Plaintiff

alleges Defendant Arnold’s conduct violated the South Carolina Tort Claims Act.

    Plaintiff brings the following claims: (1) improper seizure, excessive force and due process

violations in violation of 42 U.S.C. § 1983 as to Defendant Arnold; (2) deliberate indifference in

violation of 42 U.S.C. § 1983 as to the City of North Charleston and NCPD; (3) negligence and

gross negligence as to Defendant Driggers in his Official Capacity, NCPD, and the City of North

Charleston in violation of the South Carolina Tort Claims Act.1 On March 10, 2020, Defendant

City of North Charleston filed a partial motion to dismiss and to strike certain portions of the

complaint. (Dkt. No. 5). Plaintiff filed a response in opposition on April 15, 2020 (Dkt. No. 12)

and Defendant filed a reply. (Dkt. No. 13). On April 29, 2020, the Magistrate Judge issued an R

& R recommending the Court grant Defendant’s motion to dismiss and grant in part, deny in part

Defendants’ motion to strike. (Dkt. No. 15 at 1).

II. Standard

    A. Report and Recommendation
        The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific

objections, “a district court need not conduct a de novo review, but instead must only satisfy
1

 On March 10, 2020, the parties entered a stipulation of dismissal to remove NCPD as a party and dismiss
Plaintiff’s claims as to this Defendant and agreed to dismiss the state law claims against Driggers. (Dkt. Nos.
4; 7).

                                                      2
      2:20-cv-00959-RMG          Date Filed 05/26/20      Entry Number 17        Page 3 of 9




itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal

quotation omitted). “Moreover, in the absence of specific objections to the R & R, the Court

need not give any explanation for adopting the recommendation.” Wilson v. S.C. Dept of Corr.,

No. 9:14-CV-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015). See also Camby v.

Davis, 718 F.2d 198, 200 (4th Cir.1983). Defendant has not filed objections in this case and the

R & R is reviewed for clear error.

   B. Motion to Dismiss

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action

if the complaint fails “to state a claim upon which relief can be granted.” FED. R. CIV. P.

12(b)(6). A motion to dismiss tests the legal sufficiency of the complaint and “does not resolve

contests surrounding the facts, the merits of the claim, or the applicability of defenses. . . . Our

inquiry then is limited to whether the allegations constitute a short and plain statement of the

claim showing that the pleader is entitled to relief.” Republican Party of N.C. v. Martin, 980

F.2d 943, 952 (4th Cir. 1992) (internal quotation marks and citation omitted). On a Rule

12(b)(6) motion, the Court is obligated to “assume the truth of all facts alleged in the complaint

and the existence of any fact that can be proved, consistent with the complaint’s allegations.” E.

Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Although the

Court must accept the facts in a light most favorable to the Plaintiff, the Court “need not accept

as true unwarranted inferences, unreasonable conclusions, or arguments.” Id. To survive a

motion to dismiss, the complaint must provide enough facts to “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see also FED. R. CIV. P. 8(a)(2). Although the requirement



                                                 2
      2:20-cv-00959-RMG          Date Filed 05/26/20      Entry Number 17        Page 4 of 9




of plausibility does not impose a probability requirement at this stage, the complaint must show

more than a “sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. A

complaint has “facial plausibility” where the pleading “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

   C. Motion to Strike

         Rule 12(f) of the Federal Rules of Civil Procedure provides that “the court may strike

from a pleading any insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” Fed. R. Civ. P. 12(f). “Rule 12(f) empowers courts to strike immaterial

matter to promote judicial efficiency and avoid needless expenditure of time and money.”

Gibson v. Confie Ins. Grp. Holdings, Inc., No. 2:16-cv-02872-DCN, 2017 WL 2936219, at *12

(D.S.C. July 10, 2017). “[S]uch motions are to be granted infrequently” and are reviewed for

abuse of discretion: “decisions that are reasonable, that is, not arbitrary, will not be overturned.”

Renaissance Greeting Cards, Inc. v. Dollar Tree Stores, Inc., 227 Fed. Appx. 239, 246-47 (4th

Cir. 2007).

I. Discussion

   A. Motion to Dismiss
         Defendant asks the Court to dismiss Plaintiff’s allegations against Defendant Driggers in

his individual capacity.      Defendant argues that Plaintiff does not allege any personal

participation by Defendant Driggers in the actions that serve the basis of Plaintiff’s § 1983

claims against Defendant Driggers in his individual capacity. (Dkt. No. 5 at 2–4). The law is

clear that personal participation of a defendant is a necessary element of a § 1983 claim against a

government employee in his personal capacity. Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir.

2001).



                                                 2
     2:20-cv-00959-RMG          Date Filed 05/26/20     Entry Number 17        Page 5 of 9




        In addition, the Complaint alleges that Defendants violated certain of the plaintiff’s

“Federal and state Constitutional rights.” (Dkt. No. 1-1 ¶ 67). Defendant argues that Plaintiff’s

claims under the South Carolina Constitution should be dismissed because “South Carolina has

no statutory equivalent to 42 U.S.C. § 1983 which gives rise to a private cause of action for

money damage,” and because “the state constitutional claims are barred by sovereign

immunity.” (Id. at 3–4.) In his response, Plaintiff consents to the dismissal of these claims.

(Dkt. No. 12 at 1). Plaintiff states that he does not “oppose the dismissal of any claims or the

removal of any language suggesting claims against [Defendant] Driggers in his individual

capacity. Plaintiff furthermore would consent to amending his Complaint to clarify and remove

any language therein indicating claims based directly on the South Carolina Constitution as long

as said agreement does not unreasonably extend to certain South Carolina Statutes . . . .” (Dkt.

No. 12 at 1). The Magistrate Judge correctly concluded that Plaintiff’s claims against Defendant

Driggers in his individual capacity and claims under the South Carolina Constitution should be

dismissed as Plaintiff does not oppose the dismissal.

   B. Motion to Strike
       Defendant moves to strike paragraphs 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 43, 44, 45,

46, 47, 48, 49 and the last sentence of paragraph 35 from the Complaint because the statements

are unnecessary and prejudicial to Defendant. (Dkt. No. 5-1 at 5–8). Plaintiff argues the

statements are necessary to his claims for deliberate indifference against the City of North

Charleston, demonstrating a “longstanding and pervasive custom” of disproportionate taser use

on African-American individuals. (Dkt. No. 12 at 2–4.) The Magistrate Judge correctly viewed

these allegations as elements of Plaintiff’s deliberate indifference claim against Defendant, City

of North Charleston.



                                                2
     2:20-cv-00959-RMG          Date Filed 05/26/20      Entry Number 17        Page 6 of 9




       First, Defendant moves to strike Paragraphs 25–29 from the Complaint. These

paragraphs describe statistics of taser use by NCPD officers and reference lawsuits previously

brought against NCPD for inappropriate taser use. (Dkt. No. 1-1 at 7–8). These paragraphs

report accusations NCPD officers abused the use of tasers and describes a Post and Courier

statistic indicating that NCPD officers disproportionately use tasers on African-Americans.

Defendant argues these paragraphs should be stricken from the complaint because they relate to

persons, employees, and situations totally separate and apart from the instant action. In addition,

Defendant argues these allegations are remote in time, having occurred ten and twelve years

prior to the incident alleged in the complaint. (Dkt. No. 5-1 at 5). Plaintiff argues these

paragraphs lay the foundation for the elements required for a municipal liability claim to

demonstrate the City of North Charleston had notice that its officers were disproportionately

using the taser on African-American suspects. (Dkt. No. 12 at 2.)

       To establish a deliberate indifference claim against the City of North Charleston, Plaintiff

is required to show the City of North Charleston had knowledge of prior taser use issues.

Farmer v. Brennan, 511 U.S. 825, 839 (1994) (stating that deliberate indifference requires proof

that the defendant “consciously disregard” a known risk). The Magistrate Judge correctly

concluded these paragraphs relate to and are logically connected to Plaintiff’s claims. (Dkt. No.

15 at 8). The Magistrate Judge correctly concluded that Defendant would not be prejudiced by

these allegations because the complaint is not submitted to the jury and the jury is questioned

about prior knowledge of the case prior to jury selection. (Dkt. No. 15 at 9). This Court agrees

that paragraphs 25–29 of the complaint should not be stricken.

       Second, Defendant moves to strike paragraphs 30–34 of the complaint. Generally, these

paragraphs describe certain NCPD noncompliance policies and reports that relate to unwarranted



                                                2
      2:20-cv-00959-RMG          Date Filed 05/26/20      Entry Number 17        Page 7 of 9




and excessive taser use that was promoted by the City of Charleston and NCPD to create a

custom amongst NCPD officers. Further, these paragraphs allege a committee recommended

changes to NCPD’s training and policies, and NCPD officers continue to use tasers

disproportionately. Defendant argues these paragraphs should be stricken because they relate to

the state of the NCPD seven years prior to the incident in this case. In addition, Defendant notes

Defendant Arnold was not employed by the City of North Charleston during that time frame.

(Dkt. No. 5-1 at 5). Plaintiff argues these allegations represent a longstanding custom of

deliberate indifference by the City of North Charleston for its failure to limit the use of taser

misconduct against African-Americans and through a lack of sufficiently well-defined policies

regarding the use of tasers and failure to train officers on the appropriate use of tasers. (Dkt. No.

12 at 3) To establish a deliberate indifference claim, Plaintiff is required to demonstrate the City

of Charleston’s failure to address a known risk of harm. Farmer, 511 U.S. at 839. The

Magistrate Judge correctly concluded that paragraphs 30–34 are necessary to establish Plaintiff’s

claim of deliberate indifference against the City of North Charleston and should not be stricken

from the complaint. (Dkt. No. 15 at 10).

       Third, Defendant moves to strike paragraphs 43– 49 from the complaint.                 These

paragraphs allege statistics regarding NCPD’s taser use between 2010 through 2014 and

compares the statistics to another city in which officers used tasers less. In addition, these

paragraphs allege that NCPD’s taser use was disproportionately utilized on African-American

populations, and that public interest and human rights groups criticized the NCPD’s taser

practice and failure to develop more stringent training policies. Further, these paragraphs allege

that Defendant continue to use tasers in response to physical force despite public criticism. Last,

these paragraphs allege Defendant City of North Charleston and Defendant Driggers allowed



                                                 2
      2:20-cv-00959-RMG         Date Filed 05/26/20      Entry Number 17        Page 8 of 9




these policies and practices to create a custom throughout NCPD. Defendant argues these

paragraphs should be stricken because they relate to persons, employees, and situations totally

separate and apart from the instant suit, are remote in time, and fail to allege Defendant Arnold

was involved. (Dkt. No. 5 at 5–6). Defendant argues that these allegations were included to

prejudice Defendant and have no bearing on the facts of the case. (Id.) Plaintiff argues the

paragraphs allege facts and inferences that show a lack of proper training and the City of North

Charleston’s deliberate indifference. (Dkt. No. 12 at 3). Plaintiff argues the allegations relate to

the longstanding failure of the City of North Charleston to tighten training policies regarding

taser use. (Id.) The Magistrate Judge correctly noted that these statements were directly related

to Plaintiff’s deliberate indifference claim because the allegations tend to show the NCPD may

have known of a risk and how NCPD dealt with that risk. (Dkt. No. 15 at 12). The Magistrate

Judge correctly ruled that paragraphs 43–49 were not included only for the purpose of inflaming

a jury and prejudicing the Defendant as the Complaint would not be submitted to the jury and the

jury would be questioned about knowledge of the case prior to jury selection. (Id.). The Court

agrees with the Magistrate Judge that paragraphs 43–49 should not be stricken from the

complaint.

       Last, Defendant moves to strike the last sentence of paragraph 35 of the complaint

because it references the Walter Scott case. (Dkt. No. 5 at 5.) Paragraph 35 reads:

        “Plaintiff is informed and does believe that after the committee report, Defendant NCPD
        adopted their current policy, which allows NCPD field officers to use their tasers
‘when[they] are required to use physical force for protection from assault and/or take a person
into custody’ (described as ‘physical force policy’ or ‘policy’ herein). Alan       Blinder,
Manny Fernandez, and Benjamin Mueller, Use of Tasers Is Scrutinized After           Walter Scott
Shooting, N.Y. Times, June 1, 2015, at A1.”
(Dkt. No. 1-1 at 9). Defendants argue that reference to such a “highly publicized case that

polarized the community [prejudices Defendant].” (Dkt. No. 5 at 5–6). Plaintiff argues this

                                                 2
      2:20-cv-00959-RMG          Date Filed 05/26/20      Entry Number 17      Page 9 of 9




paragraph serves the purpose of demonstrating a custom of deliberate indifference by the City of

North Charleston. (Dkt. No. 12 at 2–3). The Magistrate Judge correctly noted that unlike

paragraphs 30–34 of the complaint, this allegation does not support Plaintiff’s claim of

deliberate indifference. (Dkt. No. 15 at 14). Instead, paragraph 35 is prejudicial to Defendant

because its reference is not relevant to Plaintiff’s claims and draws “unnecessary notoriety” to a

highly publicized and polarizing case. (Dkt. No. 15 at 14). Therefore, the Court agrees with the

Magistrate Judge that the last sentence of paragraph 35 should be stricken from the complaint as

it is immaterial and impertinent to Plaintiff’s claims.

I. Conclusion

       For the reasons stated above, the Court ADOPTS the R & R as the Order of the Court to

GRANT Defendant City of North Charleston’s partial motion to dismiss (Dkt. No. 5).

Defendant City of North Charleston’s motion to strike (Dkt. No. 5) is DENIED as to paragraphs

25–29, 30–34, 43–49, and the motion to strike is GRANTED as to the last sentence of paragraph

35. AND IT IS SO ORDERED.



                                                      s/ Richard M. Gergel_________________
                                                      Richard M. Gergel
                                                      United States District Judge



May 26, 2020
Charleston, South Carolina




                                                  2
